NO. 07-08-0308-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 16, 2009
                          ______________________________

                        MARK ANTHONY TAYLOR, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16410-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant, Mark Anthony Taylor, appeals from his conviction for aggravated assault

and sentence, pronounced on July 1, 2008, of nine years incarceration in the Texas

Department of Criminal Justice, Institutional Division, and $500 fine. Appellant filed notice

of appeal on July 14, 2008. Appellant then filed a motion for new trial on July 25, 2008,

which was overruled by operation of law. The appellate record was due by October 29,

2008. See TEX . R. APP. P. 35.2(b). The clerk’s record was received and filed on October

30, 2008. Because it appeared that prior appellate counsel may have abandoned this
appeal, the cause was abated and remanded to the trial court by order of this Court on

April 24, 2009. As a result of this abatement and remand, the trial court impliedly found

that prior counsel had abandoned the appeal and appointed John Bennett to represent

appellant in this appeal. By letter, dated July 6, 2009, this Court vacated its prior letter

ruling that the appeal would be decided without a reporter’s record and set the deadline

for the filing of the reporter’s record as August 6, 2009. By letter of August 27, 2009, this

Court advised the reporter that the appellate record was late and directed the reporter to

advise the Court of the status of the appellate record on or before September 8, 2009. As

of this date, the court reporter has failed to comply with the directive of this Court.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX . R. APP. P. 35.3(c). Upon remand, the trial court shall immediately

cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the

following:


       1.     whether appellant still desires to pursue his appeal;


       2.     if appellant does wish to continue his appeal, whether an alternate or
              substitute reporter should or can be appointed to complete the record
              in a timely manner.


       The trial court shall cause the hearing to be transcribed. In addition, the trial court

shall (1) execute findings of fact and conclusions of law addressing the foregoing issues,

(2) cause a supplemental clerk’s record to be developed containing its findings of fact and

conclusions of law and any orders it may issue relating to this matter, and (3) cause a

reporter’s record to be developed transcribing the evidence and arguments presented at

                                              2
the aforementioned hearing, if any. The trial court shall then file the supplemental clerk’s

record and any reporter’s record transcribing the hearing with the clerk of this court on or

before October 14, 2009. Should further time be needed by the trial court to perform these

tasks, same must be requested before October 14, 2009.


       It is so ordered.




                                          Per Curiam




Do not publish.




                                             3